School District Annexation — Affect When Dependent School District No. 107, Lincoln County, voted and was annexed to Dependent School District No. 2 Lincoln County, it was not removed from Central Oklahoma Area Vocational Technical School District No. 3.  The three-mill levy is an obligation assumed by the patrons within Central Oklahoma Area Vocational Technical School District No. 3. Therefore, only those patrons within the former School District No. 107, Lincoln County, are responsible for the levy.  The Attorney General has considered your request for an opinion concerning the following facts.  On May 9, 1967, the Central Oklahoma Area Vocational Technical School, District No. 3, consisting of certain school districts located in Creek, Lincoln and Payne Counties was created by a vote of the people residing in these school districts in these counties.  One of these districts, Dependent School District No. 107, Lincoln County, voted to be a part of Central Oklahoma Area Vocational Technical School District No. 3. At the same election, Dependent School District No. 2, Lincoln County, voted not to be a part of Central Oklahoma Area Vocational Technical School District No. 3. October 25, 1967, the patrons of Dependent School District No. 107, Lincoln County, voted to annex to Dependent School District No. 2, and by a legal majority did so, thereby ceasing to exist and becoming a part of Dependent School District No. 2.  On December 19, 1967, the patrons of Central Oklahoma Area Vocational Technical School District No. 3 voted a three-mill levy to be spread over the entire district to finance the school.  You ask, in effect: 1. When Dependent School District No. 107 voted and was annexed to Dependent School District No. 2, did this remove Dependent School District No. 107 from Central Oklahoma Area Vocational Technical School District No. 3? 2. If not, will the three-mill levy voted by the patrons of Central Oklahoma Area Vocational Technical School District No. 3 be spread over just that part of School District No. 2 that was formerly Dependent School District No. 107 or must the levy be assumed by the whole of Dependent School District No. 2? Article X, Section 9B of the Oklahoma Constitution provides for the establishment of area vocational and technical schools. The Constitutional Article is implemented by 70 O.S. 447 [70-447] (1967). That the schools so established are not part of the regular county system of public schools but comprise a separate and distinct system is clearly expressed both in the Constitution and in the statute.  The statute provides: "(A) The State Board of Vocational Education shall prescribe criteria and procedures for establishing area school districts and the government thereof . . . . "(B) The area school district shall be a body corporate . . . . Its governing board shall be a board of education consisting of five (5) members elected in a manner prescribed by the State Board of Vocational Education. . . . "(C) An election to vote on the question of levy . . . shall be called under Section 9B, Article 10, Oklahoma Constitution . . . ." The Constitution provides that the levy shall be "in addition to all other levies, authorized by this Constitution" and further in subsection (b) that: "Upon the establishment of area school districts, such districts are authorized to become indebted separate and apart from the indebtedness of any school district included in the area school district . . . ." We note that vocational and training schools are governed by the State Board of Vocational Education not the State Board of Education; that the area school district is administered by a distinct local vocational board of education which is not a part of the district board of education; that the area district school is financed separately; and that a regular school district may be included within a vocational and technical area school district.  The patrons living in the area of the former Dependent School District No. 107 have voted to become a part of the vocational and technical school district; in doing so they have become part of a new school system which is separate and apart from the regular county public school system. In answer to your first question, it is the opinion of the Attorney General that when Dependent School District No. 107, Lincoln County, voted and was annexed to Dependent School District No. 2, Lincoln County, that it was not removed from Central Oklahoma Area Vocational Technical School District No. 3.  In answer to your second question, we are of the opinion that the three-mill levy is an obligation assumed by the patrons within Central Oklahoma Area Vocational Technical School District No. 3. Therefore, only those patrons within the former School District No. 107, Lincoln County, are responsible for the levy.  (W. J. Monroe)